DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:
DATE: December 13, 1989
DeWayne Franzen,
Petitioner, Docket No. C~96
7 vem DECISION CR 58

The Inspector General.

DECISION AND ORDER

In this case, governed by section 1128 of the Social
Security Act (Act), Petitioner filed a timely request for
a hearing before an Administrative Law Judge (ALJ) to
contest the December 23, 1988 notice of determination
(Notice) issued by the Inspector General (I.G.). The
Notice advised Petitioner that an exclusion was being
imposed and directed against him for a minimum period of
five years based upon his conviction of a criminal
offense related to the delivery of an item or service
under the Medicaid program.

Based on the entire record before me, I conclude that:
(1) there are no material facts at issue, (2) Petitioner
is subject to the minimum mandatory exclusion provisions
of sections 1128(a)(1) and 1128(c)(3)(B) of the Act, and
(3) based upon the facts of Petitioner's case, a five-
year period of exclusion is mandated.

"section 1128 of the Act provides for the exclusion
of individuals and entities from the Medicare program
(Title XVIII of the Act) and requires the I.G. to direct
States to exclude those same individuals and entities for
the same period of time from "any State health care
program" as defined in section 1128(h). The Medicaid
program (Title XIX of the Act) is one of three types of
State health care programs defined in Section 1128(h)
and, for the sake of brevity, I refer only to it.
APP BLE STATUTES

I. The Federal Statute.

Section 1128 of the Social Security Act (Act) is codified
at 42 U.S.C.A. 1320a-7 (West Supp. 1989). Section
1128(a)(1) of the Act requires the I.G. to impose and
direct exclusion from participation in the Medicare and
Medicaid programs those individuals or entities who are
"convicted" of a criminal offense “related to" the
delivery of an item or service under the Medicare or
Medicaid programs. Section 1128(c) (3) (B) provides that
the period of exclusion for those excluded pursuant to
section 1128(a)(1) shall be for a minimum of five years.

Section 1128(b) of the Act permits the I.G. to impose and
direct exclusions from participation in the Medicare and
Medicaid programs against individuals or entities who
have engaged in other types of impermissible conduct.

II. The Federal Requlations.

The governing federal regulations (Regulations) are
codified in 42 C.F.R. Parts 498, 1001, and 1002 (1988).
Part 498 governs the procedural aspects of this exclusion
case; Parts 1001 and 1002 govern the substantive aspects.

Section 1001.123 requires the I.G. to issue an exclusion
notice to an individual whenever the I.G. has "conclusive
information" that such individual has been "convicted" of
a criminal offense "related to" the delivery of a
Medicare or Medicaid item or service; the exclusion to
begin 15 days from the date on the notice.*

*The I.G.'s notice letter allows an additional five
days for receipt by mail.
BACKGROUND *

I conducted a prehearing conference by telephone on

July 18, 1989. The parties agreed that this case could
be decided based upon documentary evidence and briefs.
The parties submitted stipulations and agreed findings of
fact, and a stipulation as to the authenticity of eight
joint exhibits. The I.G. submitted a brief in support of
his motion for summary disposition. Petitioner submitted
a brief which supported his motion for summary
disposition and which opposed the I.G.'s motion for
summary disposition. The I.G. also submitted a reply
brief.

Petitioner admitted that he was "convicted" of criminal
offenses within the meaning of section 1128(i) of the
Act. P. Br. 2, 4.

ISSUES

The issues are:

1. Whether Petitioner's convictions are "related to the
delivery of an item or service" under the Medicaid
program within the meaning of section 1128(a)(1) of the
Act.

2. Whether Petitioner is subject to the minimum
mandatory five year exclusion provisions of
sections 1128(a)(1) and 1128(c) (3)(B) of the Act.

3. Whether the principles espoused in the recent United
States Supreme Court decision in United States v. Halper,
109 S.Ct. 1892 (1989), bar the I.G. from excluding
Petitioner.

3 Phe citations in this Ruling are as follows:

Stipulations Stip. (paragraph)
Petitioner's Brief P. Br. (page)
I.G.'s Brief I.G. Br. (page)
I.G.'s Reply Brief I.G. Rep. Br. (page)
Joint Exhibits J.Ex. (number)

Findings of Fact and
Conclusions of Law

FFCL (number)
DINGS OF FACT AND co 4

1. Petitioner is a pharmacist who, at all times relevant
to this case, was the owner and pharmacist at Bessemer
Pharmacy in Greensboro, North Carolina. Stip. 1.

2. Petitioner was charged in Guilford County District
Court with three misdemeanor counts of violating North
Carolina General Statutes (N.C. Gen. Stat.) sections 90-
85.29 and 90-85.40 (false prescription labeling), and one
misdemeanor count of violating N.C. Gen. Stat. sections
90-106(c) and 90-108(a)(2) (unlawful dispensing of a
controlled substance). J. Ex. 1,3,5,7.

3. On January 27, 1988, Petitioner pled guilty to all
four charges and judgment was entered against him.
Stip. 4; J. Ex. 2,4,6,8.

4. Petitioner violated the "False Prescription Labeling"
provisions of N.C. Gen. Stat. sections 90-85.29 and 90-
85.40 by placing brand name prescription labels on
bottles in which generic drugs were dispensed. Stip. 8;
J. Ex. 1,3,5.

5. Petitioner violated the "Unlawful Dispensing of a
Controlled Substance" provisions of N.C. Gen. Stat.
sections 90-106(c) and 90-108(a) (2) by unlawfully
refilling a prescription for a controlled substance more
than five times after the date of the prescription.
Stip. 8; J. Ex. 7.

6. In each of the three instances where Petitioner was
convicted of false prescription labeling, the drug
product was dispensed to a Medicaid recipient. In the
one instance where Petitioner was convicted of unlawfully
dispensing a controlled substance, the controlled
substance was dispensed to a Medicaid recipient. Stip.
9; J. Ex. 1,3,5,7.

7. Petitioner submitted a claim for reimbursement to the
Medicaid program in each of the charges for which he was
convicted. Stip.9.

“any part of this Decision and Order preceding the
Findings of Fact and Conclusions of law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
8. Petitioner was reimbursed by the Medicaid program for
each of the claims which he submitted. Payment to
Petitioner by the Medicaid program resulted in an
overpayment. Stip. 9.

9. Petitioner was sentenced to pay a fine of $1,000.00,
plus $40.00 in court costs. Stip. 5; J. Ex. 2, 4, 6, 8.

10. Petitioner was ordered to make restitution in the
amount of $4,000.00 to the North Carolina Medicaid
Program. Stip. 6; J. Ex. 2, 4, 6, 8.

11. Section 1128(a)(1) of the Act requires the I.G. to
impose and direct exclusions from participation in the
Medicare and Medicaid programs against individuals who
are convicted of a criminal offense “related to the
delivery of an item or service" under the Medicare or
Medicaid programs.

12. Petitioner admitted that he was "convicted" of
criminal offenses within the meaning of section 1128(i)
of the Act. P. Br. 4.

13. The criminal offenses for which Petitioner was
convicted are "related to the delivery of an item or
service" under the Medicaid program. FFCL 4 - 8, 10.

14. Petitioner is subject to the minimum mandatory
provisions of section 1128(a)(1) of the Act. FFCL 12,
13.

15. The I.G. properly imposed and directed an exclusion
against Petitioner from participation in the Medicare and
Medicaid programs for a minimum mandatory period of five
years. FFCL 14.

16. The principles espoused in the recent United States
Supreme Court decision in United States v. Halper, 109
S.Ct. 1892 (1989), do not bar the I.G. from imposing and
directing exclusions from participation in the Medicare
and Medicaid programs against Petitioner.
DISCUSSION

I. Petitioner's Convictions "Related to the Delivery of

1128(a)(1) of .

Section 1128(a)(1) of the Act requires the I.G. to impose
and direct exclusions against individuals who are
convicted of a criminal offense which is related to the
delivery of an item or service under the Medicare or
Medicaid program. Thus, in order for Petitioner to be
properly excluded from participation in the Medicare and
Medicaid programs, he must satisfy a two-part test.
First, he must be "convicted" of a criminal offense
within the meaning of section 1128(i) of the Act; and
second, the conviction must be “related to the delivery
of an item or service" under the Medicare or Medicaid
programs.

In this case, the first part of the test has been
satisfied in that Petitioner has admitted that he was
"convicted" of criminal offenses within the meaning of
section 1128(i) of the Act. FFCL 12. However,
Petitioner argues that the I.G. has not satisfied the
second part of the test because the criminal offenses for
which Petitioner was convicted are not "related to the
delivery of an item or service" under the Medicare or
Medicaid programs. Petitioner argues that section 1128
authorizes the exclusion of individuals who are convicted
of a criminal offense which is related to the delivery of
an item or service under the Medicaid program only in
instances where such individual possessed criminal intent
in the commission of the offense.

I do not agree that a determination of whether a
relationship exists between the criminal offense for
which Petitioner is convicted and the delivery of an item
or service under the Medicaid program should be based
upon whether Petitioner intended to disobey the law.

The provisions of section 1128(a)(1) do not require that
the individual must intend to commit the criminal offense
in order for an exclusion to be proper. Section
1128(a)(1) requires only that there be a "reasonable"
relationship between the criminal offense and the
delivery of an item or service under the Medicaid
program.
Petitioner's judgments of conviction state that a factual
basis existed for the charges against Petitioner and that
Petitioner pleaded guilty to each charge. Petitioner
stipulated that the Misdemeanor Statement of Charges
(Charges) accurately states the factual basis for each of
the convictions. FFCL 3-6. The facts stated in the
Charges were that: (1) in three instances, Petitioner
mislabeled prescriptions dispensed to Medicaid recipients
by placing the brand name label on the product when, in
actuality, a generic product was dispensed; and (2) in
one instance, Petitioner improperly refilled a Medicaid
recipient's prescription for a controlled substance more
than five times after the date of the prescription. FFCL
3-6. Further, Petitioner stipulated that a claim for
reimbursement from the Medicaid program was submitted for
each charge at issue. FFCL 8.

Pharmacists, such as Petitioner, play a key role in the
dispensing of prescription medications. Doctors who
prescribe medications for their patients and the patients
who receive the medications trust that the pharmacist
will provide the medication which has been prescribed.
The Medicaid program which reimburses pharmacists for the
items or services which they provide to Medicaid
recipients trust that the pharmacist's claim will
accurately reflect the item or service which has been
provided and that the pharmacist will provide the
Medicaid recipient with the item or service in both a
professional and legal manner. A breach of these duties
by an individual so charged with them, and a conviction
resulting from the breach, represents a conviction for a
criminal offense which is directly "related to the
delivery of an item or service" under the Medicaid
program. Petitioner was such an individual. The
criminal offenses for which Petitioner was convicted
constitute a direct relationship between the delivery of
an item or service and the Medicaid program. See H. Gene

enship v. The Inspec General, DAB Docket No. C-67
(1989).

Further, the relationship between the criminal offenses
for which Petitioner was convicted and the Medicaid
program may also be found based upon the financial impact
which Petitioner's criminal offense had on the Medicaid
program. Petitioner submitted claims for reimbursement
for services which were not provided as claimed.
Petitioner admits that he received an overpayment from
the Medicaid program as a result of the claims submitted
for the charges at issue. FFCL 8~10. In the case of
Jack W. Greene v. The Inspector General, DAB Docket No.

c-56, decided January 31, 1989, appeal docketed, DAB No.
89-59, Decision No. 1078 (1989), a review panel of the
Departmental Appeals Board addressed this argument and
held that "the false Medicaid billing and the delivery of
the drugs to the Medicaid recipient are inextricably
intertwined and therefore 'related' under any reasonable
reading of that term".

Based on the above, I conclude that Petitioner's
convictions are "related to the delivery of an item or
service" under the Medicaid program within the meaning of
section 1128(a)(1) of the Act.

II. A Minimum Mandatory Five Year Exclusion Was
Required In This Case.

Section 1128(a)(1) of the Act clearly requires the I.G.
to exclude individuals and entities from the Medicare
program, and to direct that they be excluded the Medicaid
program, for a minimum period of five years, when such
individuals or entities have been "convicted" of a
criminal offense "related to the delivery of an item or
service" under the Medicare or Medicaid programs within
the meaning of section 1128(a)(1) of the Act.
Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate,
given the seriousness of the offenses at
issue. .. . Moreover, a mandatory five-year
exclusion should provide a clear and strong
deterrent against the commission of criminal
acts.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. & Admin. News 682, 686.

Since Petitioner was "convicted" of criminal offenses
which are "related to the delivery of an item or service"
under the Medicaid program within the meaning of section
1128(a)(1) and (i) of the Act, the I.G. was required to
exclude Petitioner for a minimum of five years.

5since I have found and concluded that the mandatory
exclusion provisions of section 1128(a)(1) apply in this
case, I need not address the issue of whether I should
make a de novo determination to reclassify the
Petitioner's criminal offense as subject to the
permissive authority under section 1128(b) of the Act.
III. The Principles Espoused In The Recent Case Of
United States v. Halper Do Not Apply To This Case.

In United States v. Halper, 109 S. Ct. 1892 (1989), the
Supreme Court held that under some circumstances the
imposition of civil penalties may violate the Double
Jeopardy Clause of the Sixth Amendment to the United
States Constitution. The Court held that the imposition
of a penalty under the False Claims Act, 31 U.S.C. 3729-
3231, could constitute double jeopardy in the narrow
circumstance where (1) there was a prior federal criminal
conviction, (2) based upon the same false claims for
which a civil penalty was being imposed, and (3) there
was no reasonable relationship between the amount of the
penalty sought and the damages suffered by the government
as a result of the false claims at issue.

This case is distinguishable, both legally and factually,
from Halper. First, this case involves a state
conviction whereas Halper involved a federal conviction.
Double jeopardy does not apply to a subsequent federal
prosecution based on facts which led to a state
conviction. Chapman v. U.S. Dept. of Health & Human
Services, 821 F.2d 523 (10th Cir. 1987); Abbate v. United
States, 359 U.S. 187 (1959). See also, Crofoot v. United
States Government Printing Office, 761 F.2d 661, 665
(Fed. Cir. 1985). Secondly, the purpose of section 1128
of the Act is to protect the Medicare and Medicaid
programs, not punishment. Halper involved different
factual circumstances ~- the federal government was
attempting to recover approximately $130,000 in civil
penalties based on an individual's federal conviction for
a $585.00 overcharge to the Medicare program -- and the
Court concluded that such a result might be tantamount to
punishment. In this case, there are no civil penalties.
The principal thrust of the statute is protection, even
though a section 1128 exclusion is also a deterrent. See
Charles J. Burks, M.D. v. The Inspector General, DAB
Docket No. C-111, at page 8 (1989).

‘petitioner also argues that his convictions were
based upon strict liability and that Congress did not
intend to exclude providers whose convictions were based
upon statutes imposing strict liability. There is no
basis for deleting strict liability convictions from the
coverage of the exclusion authority and Petitioner's
reliance on excerpts from the legislative history are
misplaced.
- 10 -

CONCLUSION

Based on the law and undisputed material facts in the
record of this case, I conclude the I.G. properly
excluded Petitioner from the Medicare program, and
directed his exclusion from the Medicaid program, for
the minimum mandatory period of five years.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
